                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 1 of 20 Page ID #:314




                                                                       1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                           Edgar R. Nield, CA Bar No. 135018
                                                                       2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                           Rafaela P. Castells, CA Bar No. 290828
                                                                       3 MALTZMAN & PARTNERS, P.A.
                                                                           681 Encinitas Boulevard, Suite 315
                                                                       4 Encinitas, CA 92024
                                                                           Telephone: (760) 942-9880
                                                                       5 Facsimile: (760) 942-9882
                                                                           jeffreym@maltzmanpartners.com
                                                                       6 edn@maltzmanpartners.com
                                                                           gabn@maltzmanpartners.com
                                                                       7 rafaelac@maltzmanpartners.com

                                                                       8 Attorneys for Defendant PRINCESS CRUISE LINES, LTD.
                                                                           (additional counsel on signature page)
                                                                       9
                                                                                                UNITED STATES DISTRICT COURT
                                                                      10
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 KRIS PARKER, TOM ROCHAT, JAMES CASE NO.: 2:20-CV-03788-RGK-SK
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           BOLDEN, PAULETTE SCHMIDT,
                                                                      13 DEBORAH PRYOR-BRUNS, DENNIS                DEFENDANT PRINCESS CRUISE
                                   ENCINITAS, CA 92024




                                                                      14 BRUNS, DIANE CASASSA-                      LINES, LTD.’S MOTION TO
                                                                           ZIMMERMAN, CHRIS GRADY,                  DISMISS PLAINTIFFS’ SECOND
                                                                      15 BELINDA DILL, JACK DILL,                   AMENDED COMPLAINT
                                                                      16 GUADALUPE MENDEZ, MACIELO
                                                                           SALAZAR, ISABELLE NG, TOM NG,
                                                                      17 SHEILA PRYOR, JOE PRYOR, ROBIE

                                                                      18 ROWE, WILEY ROWE, LARRY
                                                                                                                    Date: September 28, 2020
                                                                           SCHWINDT, CONNIE SCHWINDT,               Time: 9:00 a.m.
                                                                      19 MICHELLE SMITH, STEVEN SMITH,              Judge: Hon. R. Gary Klausner
                                                                                                                    Courtroom: 850
                                                                      20 DONALD STAIR, EILEEN STAIR,
                                                                           STELLA TORREZ, CINDY VAN HORN, Magistrate: Hon. Steve Kim
                                                                      21 DAVID VAN HORN, DEBRA DALTON, Filed: 04/24/2020

                                                                      22 MICHAEL DALTON, AURORA KIRBY,
                                                                           and MARIO BATZ,
                                                                      23

                                                                      24               Plaintiffs,
                                                                           v.
                                                                      25

                                                                      26 PRINCESS CRUISE LINES, LTD.,
                                                                      27               Defendant.
                                                                      28


                                                                           DEFENDANT’S MOTION TO DISMISS                              2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 2 of 20 Page ID #:315




                                                                       1                                        TABLE OF CONTENTS
                                                                       2 I.      INTRODUCTION ............................................................................................. 1
                                                                       3 II.     BACKGROUND ............................................................................................... 2
                                                                       4 III.    LEGAL STANDARD ....................................................................................... 3
                                                                       5 III.    MEMORANDUM OF LAW ............................................................................ 3
                                                                       6         A.      Federal Maritime Law Applies to Plaintiffs’ Claims.............................. 3
                                                                       7         B.      Plaintiffs Cannot Recover for Emotional Distress Because They
                                                                                         Were Not Within the Zone of Danger for Contracting COVID-19 ........ 4
                                                                       8
                                                                                         1.       To Be Within the Zone of Danger for Emotional Distress
                                                                       9                          based on Exposure to a Disease, Plaintiffs Must Have
                                                                                                  Both Contracted and Suffered Symptoms of the Disease ............ 4
                                                                      10
                                                                                         2.       Plaintiffs’ Allegations Are Insufficient Under the
MALTZMAN & PARTNERS




                                                                      11                          Governing Standard ...................................................................... 5
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12                 3.       Finding Plaintiffs’ Claims Sufficient Would Invite the
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                                                  Exact Policy Consequences the Supreme Court Has
                                                                      13                          Warned Against ............................................................................ 8
                                   ENCINITAS, CA 92024




                                                                      14         C.      Plaintiffs’ Claims Also Fail Because They Do Not Allege That
                                                                                         Defendant Has Caused any Non-Trivial Physical Injury ....................... 9
                                                                      15
                                                                                 D.      Plaintiffs’ Nuisance Claim Fails ........................................................... 11
                                                                      16
                                                                                 E.      Plaintiffs Allege an Incorrect Standard of Care .................................... 12
                                                                      17
                                                                                 F.      Plaintiff’s Loss of Consortium Claim is Foreclosed as a Matter of
                                                                      18                 Law and Should be Dismissed or Stricken ........................................... 12
                                                                      19         G.      Plaintiffs’ Claims for Punitive Damages are Foreclosed as a
                                                                                         Matter of Law and Should be Dismissed or Stricken ........................... 13
                                                                      20
                                                                           IV.   CONCLUSION ............................................................................................... 16
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                  i
                                                                           DEFENDANT’S MOTION TO DISMISS                                                         2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 3 of 20 Page ID #:316




                                                                       1                                            TABLE OF AUTHORITIES
                                                                       2                                                    Cases
                                                                       3 Adamson v. Port of Bellingham, 907 F.3d 1122 (9th Cir. 2018)................................. 4

                                                                       4 Alisu Investments, Ltd. v. TriMas Corp., 2019 WL 856396 (C.D. Cal. Jan. 16, 2019)
                                                                                    ......................................................................................................................... 11
                                                                       5
                                                                           Ashcroft v. Iqbal, 556 U.S. 662 (2009)........................................................................ 3
                                                                       6
                                                                           Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 3
                                                                       7
                                                                           Benefiel v. Exxon Corp., 959 F.2d 805 (9th Cir. 1992) ............................................. 10
                                                                       8
                                                                           Casorio v. Princess Cruise Lines, Ltd., 677 Fed. Appx. 361 (9th Cir. 2017) ........... 12
                                                                       9
                                                                           Chan v. Soc'y Expeditions, Inc., 39 F.3d 1398 (9th Cir. 1994) ........................... 12, 13
                                                                      10
                                                                           Churchill v. F/V Fjord, 892 F.2d 763 (9th Cir. 1998) ............................................... 14
MALTZMAN & PARTNERS




                                                                      11
                                                                           Consolidated Rail Corp. v. Gottshall, 512 U.S. 532 (1994) ................................... 6, 8
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           Duet v. Crosby Tugs, LLC, 2008 WL 5273688 (E.D. La. Dec. 16, 2008) ................ 10
                                                                      13
                                   ENCINITAS, CA 92024




                                                                           Dunn v. Hatch, 792 F. App’x 449 (9th Cir. 2019) .................................................... 13
                                                                      14
                                                                           Eslinger v. Celebrity Cruises, Inc., 772 Fed. Appx. 872 (11th Cir. 2019)................ 14
                                                                      15
                                                                           Everett v. Carnival Cruise Lines, 912 F.2d 1355 (11th Cir. 1990) ........................... 12
                                                                      16
                                                                           Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008) .................................................. 15
                                                                      17
                                                                           Hesterly v. Royal Caribbean Cruises, Ltd., 515 F. Supp. 2d 1278 (S.D. Fla. 2007) 12
                                                                      18
                                                                           In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept. 22, 1993, 121
                                                                      19         F.3d 1421 (11th Cir. 1997) .............................................................................. 14
                                                                      20 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995) .. 4

                                                                      21 Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474 (5th Cir. 2001) ........................... 10

                                                                      22 Miles v. Apex Marine Corp., 498 U.S. 19 (1986) ................................................ 14, 15

                                                                      23 Norfolk & Western R. Co. v. Ayers, 538 U.S. 135 (2003) ........................................... 4

                                                                      24 Shell Offshore Inc. v. Greenpeace, Inc., 2012 WL 1931537 (D. Alaska May 29,
                                                                                   2012) ................................................................................................................ 11
                                                                      25
                                                                           Simmons v Royal Caribbean Cruises, Ltd., 423 F. Supp.3d. 1350 (S.D. Fla 2019) . 14
                                                                      26
                                                                           Smith v. Union Pac. R.R. Co., 236 F.3d 1168 (10th Cir.2000) ................................... 7
                                                                      27
                                                                           Stacy v. Rederiet Otto Danielsen, A.S., 609 F.3d 1033 (9th Cir. 2010) ...................... 5
                                                                      28
                                                                           Stires v. Carnival Corp., 243 F. Supp. 2d 1313 (M.D. Fla. 2002) ............................ 12
                                                                                                                                           ii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                        2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 4 of 20 Page ID #:317




                                                                       1 Taghadomi v. United States, 401 F.3d 1080 (9th Cir. 2005) ...................................... 3

                                                                       2 Tassinari v. Key W. Water Tours, L.C., 480 F. Supp. 2d 1318 (S.D. Fla. 2007) ...... 10

                                                                       3 The Dutra Grp. v. Batterton, 139 S. Ct. 2275 (2019)................................ 9, 13, 14, 15

                                                                       4 Unigard Sec. Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363 (9th Cir.
                                                                                     1992) .................................................................................................................. 4
                                                                       5
                                                                            Weissberger v. Princess Cruise Lines, Ltd., 2020 WL 3977938 (C.D. Cal. July 14,
                                                                       6         2020) .............................................................................................. 1, 4, 5, 7, 8, 9
                                                                       7 Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403 (S.D. Fla. 1995) ............ 10

                                                                       8 Williams v. United States, 711 F.2d 893 (9th Cir.1983) ............................................. 3

                                                                       9 Wyler v. Holland Am. Line-USA, Inc., 2002 WL 32098495 (W.D. Wash. Nov. 8,
                                                                                     2002) ................................................................................................................ 10
                                                                      10
                                                                                                                                      Statutes
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 46 U.S.C. §30303....................................................................................................... 15
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13                                                                Rules
                                   ENCINITAS, CA 92024




                                                                      14 Fed. Rule Civ Pro 12(b)(6) .................................................................................... 3, 13

                                                                      15 Fed. Rule Civ Pro 12(f) ............................................................................................. 13

                                                                      16 L.R. 7-3 ........................................................................................................................ 1

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                           iii
                                                                            DEFENDANT’S MOTION TO DISMISS                                                                       2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 5 of 20 Page ID #:318




                                                                       1         Defendant PRINCESS CRUISE LINES, LTD. files this Motion to Dismiss
                                                                       2 Plaintiffs’ Second Amended Complaint (SAC) (DE 43). This motion is made

                                                                       3 following several conferences of counsel pursuant to Local Rule 7-3 which took

                                                                       4 place on June 23, 2020, June 25, 2020 and June 26, 2020..

                                                                       5    I.   INTRODUCTION
                                                                       6         Supreme Court precedent allows an individual to recover for emotional
                                                                       7 distress stemming from a disease only if he plausibly alleges contracting and

                                                                       8 suffering harmful symptoms of that disease. This Court in Weissberger v. Princess

                                                                       9 Cruise Lines, Ltd., 2020 WL 3977938 (C.D. Cal. July 14, 2020), applied that hard-

                                                                      10 and-fast rule to dismiss claims of emotional distress based on alleged exposure to
MALTZMAN & PARTNERS




                                                                      11 COVID-19 aboard the Grand Princess cruise ship. The same reasoning requires
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 dismissal of this Complaint too. While Plaintiffs here make various efforts to
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 distinguish their allegations from those held insufficient in Weissberger, the crux of
                                   ENCINITAS, CA 92024




                                                                      14 their complaint is exactly the same. The Plaintiffs here admittedly did not contract

                                                                      15 COVID-19; all of their alleged harms stem only from purported exposure to a

                                                                      16 disease they never contracted. Like the Plaintiffs in Weissberger, “Plaintiffs in this

                                                                      17 case cannot recover … based solely on their proximity to individuals with COVID-

                                                                      18 19 and resulting fear of contracting the disease.” Id. at *3.

                                                                      19         Allowing Plaintiffs’ claims to proceed would thus upend the rule of Metro-
                                                                      20 North, which forbids recovery even where a plaintiff alleges a massive, prolonged

                                                                      21 exposure to a disease-causing agent. It would also upend the policies that drove the

                                                                      22 imposition of that rule in the first place. The foundation of Metro-North and

                                                                      23 Weissberger is that, if courts permit recovery based on exposure to a disease, a

                                                                      24 “flood of trivial suits” will follow, opening the door to “unlimited and unpredictable

                                                                      25 liability.” Id. at *4. That prospect demands a categorical rule, even though such

                                                                      26 rules may bar cases that are not in fact trivial, as the “relevant question concerns not
                                                                      27 simply recovery in an individual case, but the consequences and effects of a rule of

                                                                      28 law that would permit that recovery.” Id. (quoting Metro-North, 521 U.S. at 438).

                                                                                                                     1
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 6 of 20 Page ID #:319




                                                                       1         Even if recovery were permitted in theory, the failure to allege that any
                                                                       2 physical manifestation was caused by Defendant’s conduct independently requires

                                                                       3 dismissal. At minimum Plaintiffs allege the incorrect standard of care, and their

                                                                       4 claims for loss of consortium, nuisance, and punitive damages are foreclosed as a

                                                                       5 matter of law.

                                                                       6   II.   BACKGROUND
                                                                       7         Plaintiffs are 31 individuals who allege that they were aboard the Grand
                                                                       8 Princess cruise ship on a voyage with 3,500 other passengers and crew that departed

                                                                       9 from San Francisco on February 21, 2020. (SAC ¶¶ 1-31, 78.) Plaintiffs allege that

                                                                      10 on the day they boarded, Defendant was aware that at least two passengers who had
MALTZMAN & PARTNERS




                                                                      11 disembarked that same day had “symptoms of” COVID-19, and that 62 other
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 passengers had been “exposed to” those two passengers who showed symptoms. (Id.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 ¶¶ 75-77.) Plaintiffs claim that had they known “of this actual risk of exposure prior
                                   ENCINITAS, CA 92024




                                                                      14 to boarding, they would have never boarded the ship,” and that if they learned of the

                                                                      15 risk by February 26, they would have “disembarked at the first port of call in

                                                                      16 Honolulu.” (Id. ¶ 83.) On that basis, they bring claims for negligence, gross

                                                                      17 negligence, and nuisance. (Id. ¶¶ 74-96.) One Plaintiff seeks to recover for loss of

                                                                      18 consortium based on injuries suffered by her husband, who allegedly contracted

                                                                      19 COVID-19 but who is not a Plaintiff in this case. (Id. ¶ 71.) All Plaintiffs seek

                                                                      20 punitive damages. (Id. ¶ 96.)

                                                                      21         The Second Amended Complaint admits that “none of these Plaintiffs is
                                                                      22 known to have tested positive for COVID-19.” (Id. ¶ 43.) And the Complaint does

                                                                      23 not allege that any of the Plaintiffs contracted the disease as a result of Defendant’s

                                                                      24 conduct, let alone any concrete, harmful symptoms stemming from contraction of

                                                                      25 the disease. Rather, Plaintiffs’ claims rest on the allegation that they “were exposed

                                                                      26 to an actual risk of immediate physical injury from COVID-19 exposure.” (Id. ¶ 81.)
                                                                      27 In particular, Plaintiffs allege that they “were interacting with other passengers and

                                                                      28 crew members who exhibited symptoms consistent with COVID-19 infections while

                                                                                                                    2
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 7 of 20 Page ID #:320




                                                                       1 aboard the Grand Princess.” (Id.; see, e.g., id. ¶ 53.) “In this regard,” Plaintiffs

                                                                       2 claim, “Princess placed each of these passengers in the ‘zone of danger’ where they

                                                                       3 were at risk of contracting the deadly COVID virus.” (Id. ¶ 81.) Several of the

                                                                       4 Plaintiffs allege “extreme anxiety” or a variety of physical “symptoms” that “relate

                                                                       5 directly to [their] exposure to the COVID-19 virus.” (E.g., id. ¶ 47.) But, again, they

                                                                       6 do not claim to have contracted COVID-19 as a result of this exposure, and they do

                                                                       7 not allege that these physical effects were symptoms of a contracted illness. They

                                                                       8 also do not allege that Defendant’s conduct was the factual cause of these

                                                                       9 symptoms; they instead claim that these effects “relate directly” to their alleged

                                                                      10 exposure. (Id.)
MALTZMAN & PARTNERS




                                                                      11 III.    LEGAL STANDARD
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         To survive a Rule 12(b)(6) motion, a complaint must allege “enough facts to
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
                                   ENCINITAS, CA 92024




                                                                      14 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief

                                                                      15 above the speculative level.” Id. at 555 (citations omitted). “A pleading that offers

                                                                      16 … a formulaic recitation of the elements of a cause of action will not do.” Ashcroft

                                                                      17 v. Iqbal, 556 U.S. 662, 678 (2009).

                                                                      18 III.    MEMORANDUM OF LAW
                                                                      19      A. Federal Maritime Law Applies to Plaintiffs’ Claims
                                                                      20         As Plaintiffs acknowledge by invoking this Court’s maritime jurisdiction and
                                                                      21 stating that the case “involves a maritime tort” (SAC ¶ 34), Federal maritime law

                                                                      22 applies to Plaintiffs’ claims. Maritime law applies when “(1) the alleged wrong

                                                                      23 occurred on or over navigable waters, and (2) the wrong bears a significant

                                                                      24 relationship to traditional maritime activity.” Williams v. United States, 711 F.2d

                                                                      25 893, 896 (9th Cir.1983). “‘[V]irtually every activity involving a vessel on navigable

                                                                      26 waters” is     a “traditional maritime activity sufficient to invoke maritime
                                                                      27 jurisdiction.’” See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005)

                                                                      28 ((quoting Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S.

                                                                                                                    3
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 8 of 20 Page ID #:321




                                                                       1 527, 542 (1995))). And when a case falls within a court’s maritime jurisdiction,

                                                                       2 “[s]ubstantive maritime law”—not state law—“controls the claim, ‘whatever the

                                                                       3 forum or asserted basis of jurisdiction.’ ” Adamson v. Port of Bellingham, 907 F.3d

                                                                       4 1122, 1125-26 (9th Cir. 2018) (quoting Unigard Sec. Ins. Co. v. Lakewood Eng’g &

                                                                       5 Mfg. Corp., 982 F.2d 363, 366 n.1 (9th Cir. 1992)).

                                                                       6      B. Plaintiffs Cannot Recover for Emotional Distress Because They Were
                                                                       7         Not Within the Zone of Danger for Contracting COVID-19
                                                                                 1. To Be Within the Zone of Danger for Emotional Distress based on
                                                                       8
                                                                                    Exposure to a Disease, Plaintiffs Must Have Both Contracted and
                                                                       9            Suffered Symptoms of the Disease
                                                                      10         The Supreme Court’s decision in Metro-North holds that a plaintiff alleging
                                                                      11 emotional distress from exposure to a disease “cannot recover unless, and until, he
MALTZMAN & PARTNERS
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 manifests symptoms of a disease.” Metro-North Commuter R.R. v. Buckley, 521
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 U.S. 424, 426-27 (1997). The Court later reaffirmed Metro-North’s categorical rule,
                                   ENCINITAS, CA 92024




                                                                      14 explaining in Ayers that “emotional distress damages may not be recovered” by

                                                                      15 “disease-free” plaintiffs. Norfolk & Western R. Co. v. Ayers, 538 U.S. 135, 141

                                                                      16 (2003). The Court has “decline[d] to blur, blend, or reconfigure” the “clear line”

                                                                      17 between “disease-free” plaintiffs, who cannot recover, and those “who suffer from a

                                                                      18 disease,” who can recover under certain conditions. Id.; see also id. at 146

                                                                      19 (explaining that because the plaintiff in Metro-North “had a clean bill of health,” the

                                                                      20 Court “rejected his entire claim for relief”). The Court has also made clear that its

                                                                      21 rule applies to any claim based on alleged exposure to a potential source of

                                                                      22 disease—specifically including “germ-laden air.” Metro-North, 521 U.S. at 437.

                                                                      23         This Court in Weissberger applied Metro-North’s categorical rule to dismiss
                                                                      24 fifteen lawsuits filed by Grand Princess passengers who had not alleged any

                                                                      25 symptoms of, or diagnoses with, COVID-19. See 2020 WL 3977938. This Court

                                                                      26 recognized that although the Supreme Court decisions developing the zone of
                                                                      27 danger test arose in the context of the Federal Employers’ Liability Act (FELA), the

                                                                      28 Ninth Circuit has expressly held that the test governs all emotional distress claims

                                                                                                                    4
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                             Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 9 of 20 Page ID #:322




                                                                       1 brought under federal common law, including maritime law. Id. (citing Stacy v.

                                                                       2 Rederiet Otto Danielsen, A.S., 609 F.3d 1033, 1035 (9th Cir. 2010)). And this Court

                                                                       3 agreed that, under the rule of Metro North, the plaintiffs could not recover for

                                                                       4 negligently inflicted emotional distress “based solely on their proximity to

                                                                       5 individuals with COVID-19 and resulting fear of contracting the disease.” Id. at *4.

                                                                       6 If recovery were permitted for mere exposure, the Court explained, it “would lead to

                                                                       7 a flood of trivial suits, and open the door to unlimited and unpredictable liability.”

                                                                       8 Id.

                                                                       9         This Court also declined the plaintiffs’ invitation to “carve out the cruise-ship
                                                                      10 industry from Metro-North’s mandate.” Id. It explained that the “risk of exposing
MALTZMAN & PARTNERS




                                                                      11 individuals to COVID-19 is not unique to cruise ships—quite the contrary, in fact,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 as restaurants, bars, churches, factories, nursing homes, prisons, and other
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 establishments across the country continue to report COVID-19 cases.” Id. Making
                                   ENCINITAS, CA 92024




                                                                      14 exceptions for certain industries, or leaving it to factfinders to separate meritorious

                                                                      15 claims from trivial ones, “would seem at odds with [Metro-North’s] holding that

                                                                      16 case-by-case determinations of negligence are not an adequate guard against

                                                                      17 unlimited and unpredictable liability.” Id. (quoting Metro-North, 521 U.S. at 427).

                                                                      18         2. Plaintiffs’ Allegations Are Insufficient Under the Governing Standard
                                                                      19         Under the rule of Metro-North, as applied in Weissberger, Plaintiffs’ claims
                                                                      20 must be dismissed. No Plaintiff alleges that they contracted COVID-19. To the

                                                                      21 contrary, the Second Amended Complaint concedes that “none of these Plaintiffs is

                                                                      22 known to have tested positive for COVID-19.” (SAC ¶ 43.) Plaintiffs make clear

                                                                      23 that they do not allege physical symptoms of COVID-19, but instead allege

                                                                      24 “symptoms” that “relate directly to [their] exposure” to the disease—i.e.,

                                                                      25 manifestations of their claimed distress but not COVID-19, a disease none of the

                                                                      26 Plaintiffs contracted. Id. Metro-North’s rule thus requires dismissal.
                                                                      27         To be sure, Plaintiffs’ allegations are different from those in Weissberger in
                                                                      28 several respects. Plaintiffs allege “contact” with individuals who either tested

                                                                                                                     5
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 10 of 20 Page ID #:323




                                                                       1 positive with COVID-19 or exhibited symptoms of the disease. (E.g., SAC ¶ 45.)

                                                                       2 Several Plaintiffs allege “extreme” emotional distress stemming from their alleged

                                                                       3 exposures. (Id.) And several Plaintiffs allege a host of physical manifestations that

                                                                       4 they claim “relate directly” to their “exposure.” (Id.)

                                                                       5         But none of these differences are material under the categorical rule of Metro-
                                                                       6 North and Weissberger, or under the rationales that support that rule. As this Court

                                                                       7 recognized in Weissberger, the very point of Metro-North is that even a significant

                                                                       8 and prolonged exposure to contagion cannot establish that an individual was within

                                                                       9 the “zone of danger.” The employer in Metro-North had negligently exposed the

                                                                      10 plaintiff to a “massive” and “tangible” amount of asbestos, placing him in direct,
MALTZMAN & PARTNERS




                                                                      11 close contact with asbestos for about an hour a day over a three-year period as he
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 removed asbestos from pipes, often “covering himself with insulation dust that
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 contained asbestos.” Id. at 427. The plaintiff feared that this intense prolonged
                                   ENCINITAS, CA 92024




                                                                      14 exposure to asbestos increased his chances of dying from cancer and the plaintiff

                                                                      15 introduced expert testimony supporting that his risk of cancer had in fact increased.

                                                                      16 Id. The Supreme Court nonetheless held that the plaintiff could not recover for

                                                                      17 emotional distress. Id. at 430. If “a simple (though extensive) contact with a

                                                                      18 carcinogenic substance” were sufficient to permit recovery, it would not “offer

                                                                      19 much help in separating valid from invalid emotional distress claims.” Id. at 434.

                                                                      20 Metro-North suggests no “significant exposure” exception to its rule that exposure

                                                                      21 alone is insufficient; it says directly the opposite.

                                                                      22         Nor can the severity of Plaintiffs’ alleged distress be the difference-maker,
                                                                      23 even if that distress manifested physically. In Consolidated Rail Corp. v. Gottshall,

                                                                      24 512 U.S. 532 (1994), the foundation of the zone-of-danger test applied in Metro-

                                                                      25 North, one of the plaintiffs had suffered “insomnia, headaches, depression, and

                                                                      26 weight loss,” followed by a “nervous breakdown.” Id. at 539. The other plaintiff had
                                                                      27 experienced “nausea, insomnia, cold sweats, and repetitive nightmares,” plus weight

                                                                      28 loss, anxiety, and suicidal ideations. Id. at 536-37. The Supreme Court held that

                                                                                                                      6
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 11 of 20 Page ID #:324




                                                                       1 even these extreme results were not compensable because they did not stem from

                                                                       2 either a physical impact or a near-miss physical impact—neither plaintiff was in the

                                                                       3 zone of danger. Courts applying Gottshall have held that even the gravest of

                                                                       4 physical results cannot be redressed unless the plaintiff was in the zone of danger.

                                                                       5 See, e.g., Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 757 (M.D.N.C. 2014) (no

                                                                       6 recovery for “self-inflicted gunshot wound” because plaintiff was never in zone of

                                                                       7 danger).

                                                                       8         In imposing these strict limits on emotional distress claims, the Supreme
                                                                       9 Court has contrasted claims where a plaintiff alleges emotional harm “brought on by

                                                                      10 a physical injury, for which pain and suffering recovery is permitted.” Ayers, 538
MALTZMAN & PARTNERS




                                                                      11 U.S. at 147. For example, a plaintiff who has contracted asbestosis—“a chronic,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 painful and concrete reminder that [a plaintiff] has been injuriously exposed to a
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 substantial amount of asbestos”—can “seek compensation for fear of cancer as an
                                   ENCINITAS, CA 92024




                                                                      14 element of his asbestosis-related pain and suffering damages.” Id. at 156, 158. But

                                                                      15 the same exposed plaintiff who did not contract asbestosis cannot recover, no matter

                                                                      16 how intense or prolonged his exposure to the disease-causing agent. Id. at 156. That

                                                                      17 limitation, the Supreme Court has explained, is necessary to “reduce[] the universe

                                                                      18 of potential claimants to numbers neither ‘unlimited’ nor ‘unpredictable.’” Id. at

                                                                      19 157.

                                                                      20         Plaintiffs’ allegations of gross negligence are similarly barred by the Supreme
                                                                      21 Court’s analysis. See Weissberger, 2020 WL 3977938, at *2. Indeed, Metro-North’s

                                                                      22 zone of danger test governs all species of tort claims seeking emotional distress,

                                                                      23 whether or not styled as claims of “negligent infliction of emotional distress.” See

                                                                      24 id.; Smith v. Union Pac. R.R. Co., 236 F.3d 1168, 1171 (10th Cir.2000) (Metro-

                                                                      25 North and Gottshall “focused on whether emotional injuries were generally

                                                                      26 compensable under FELA, rather than upon the specific cause of action.”); Fulk v.
                                                                      27 Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 755 (M.D.N.C. 2014) (“Federal courts have

                                                                      28 consistently applied the zone of danger test to all stand-alone emotional distress

                                                                                                                    7
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 12 of 20 Page ID #:325




                                                                       1 claims.”).

                                                                       2         3. Finding Plaintiffs’ Claims Sufficient Would Invite the Exact Policy
                                                                       3            Consequences the Supreme Court Has Warned Against

                                                                       4         COVID-19 is a worldwide, airborne pandemic that to date has infected over
                                                                       5 21.9 million people, including over 5.4 million in the United States alone.1 If a

                                                                       6 plaintiff can recover for emotional distress based on a fear of exposure to COVID-

                                                                       7 19, there will be no limit on who can recover in the wake of the pandemic.

                                                                       8 Gottshall, Metro-North, and Ayers warned that if courts permit recovery without any

                                                                       9 plausible allegation of harmful symptoms, they will be confronted with a “flood” of

                                                                      10 cases in which they “would be forced to make highly subjective determinations
MALTZMAN & PARTNERS




                                                                      11 concerning the authenticity of claims for emotional injury, which are far less
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 susceptible to objective medical proof than are their physical counterparts.”
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Gottshall, 512 U.S. at 552. This Court has recognized that if it “were to adopt the
                                   ENCINITAS, CA 92024




                                                                      14 rule invited by Plaintiffs, this would inevitably lead to the scenario the Court in

                                                                      15 Gottshall was trying to avoid. Indeed, given the prevalence of COVID-19 in today’s

                                                                      16 world, Plaintiff’s proposed rule would lead to a flood of trivial suits, and open the

                                                                      17 door to unlimited and unpredictable liability.” Weissberger, 2020 WL 3977938, at

                                                                      18 *4. Any business or other venue alleged to have opened its doors a day too soon

                                                                      19 could be open to claims of negligence by anyone who stepped inside and afterward

                                                                      20 fears they may have come into contact with a source of COVID-19. Businesses will

                                                                      21 in effect become insurers for the emotional well-being of everyone who passes

                                                                      22 through their doors. Such a burden would be impossible for any business, which is

                                                                      23 why the law categorically rejects such claims.

                                                                      24         The ability of individual defendants like Princess to prove they were not
                                                                      25 negligent in individual cases does not mitigate these concerns. Nor do the Supreme

                                                                      26 Court’s cases countenance exceptions for certain businesses or industries. The
                                                                      27   1
                                                                           See Johns Hopkins, COVID-19 Dashboard, https://coronavirus.jhu.edu/map.html (Aug. 18,
                                                                      28 2020).

                                                                                                                    8
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 13 of 20 Page ID #:326




                                                                       1 Supreme Court’s cases stand for the principle that “case-by-case determinations of

                                                                       2 negligence are not an adequate guard against unlimited and unpredictable liability.”

                                                                       3 Weissberger, 2020 WL 3977938, at *4. “That is why the Supreme Court imposed a

                                                                       4 categorical, threshold rule on [the plaintiff’s] ability to recover for his exposure to

                                                                       5 insulation dust containing asbestos, even though his employer in fact ‘conceded

                                                                       6 negligence.’” Id. (quoting Metro-North, 521 U.S. at 436). “Here the relevant

                                                                       7 question concerns not simply recovery in an individual case, but the consequences

                                                                       8 and effects of a rule of law that would permit that recovery.” Id. (quoting 521 U.S.

                                                                       9 at 438). Plaintiffs’ theory of liability would offer no meaningful limitation on

                                                                      10 liability. That is precisely why this Court “decline[d] to carve out the cruise-ship
MALTZMAN & PARTNERS




                                                                      11 industry from Metro-North’s mandate.” Id.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         Indeed, rejection of Plaintiffs’ unprecedented theory is all the more important
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 in the maritime context. A “fundamental interest of federal maritime jurisdiction” is
                                   ENCINITAS, CA 92024




                                                                      14 “the protection of maritime commerce.” The Dutra Grp. v. Batterton, 139 S. Ct.

                                                                      15 2275, 2287 (2019) (quotation marks omitted). The Supreme Court, recognizing that

                                                                      16 maritime law is increasingly legislative in nature, has urged courts to resist judicial

                                                                      17 expansions of liability and remedies that would “frustrate” this protective purpose.

                                                                      18 Id. Allowing unpredictable and potentially crushing liability for ocean carriers to all

                                                                      19 of their passengers in the wake of a pandemic would so seriously inhibit maritime

                                                                      20 commerce that, even if Metro-North did not squarely forbid liability by its terms,

                                                                      21 principles of maritime law would independently require dismissal.

                                                                      22      C. Plaintiffs’ Claims Also Fail Because They Do Not Allege That Defendant
                                                                      23         Has Caused any Non-Trivial Physical Injury

                                                                      24         To further guard against open-ended liability based on fear of illness, courts
                                                                      25 impose, as an independent and additional requirement, that the claimed emotional

                                                                      26 distress cause non-trivial physical consequences. In other words, “[g]eneral
                                                                      27 maritime law requires an ‘objective manifestation’ of the emotional injury—a

                                                                      28 physical injury or effect which arises from the emotional injury.” Wyler v. Holland

                                                                                                                    9
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 14 of 20 Page ID #:327




                                                                       1 Am. Line-USA, Inc., 2002 WL 32098495, at *1 (W.D. Wash. Nov. 8, 2002); accord

                                                                       2 Martinez v. Bally’s Louisiana, Inc., 244 F.3d 474, 477-478 (5th Cir. 2001); Duet v.

                                                                       3 Crosby Tugs, LLC, 2008 WL 5273688, at *3 (E.D. La. Dec. 16, 2008) (“Plaintiff’s

                                                                       4 emotional distress was not provoked by a physical injury, rather, plaintiff’s physical

                                                                       5 injury was provoked by emotional distress”); Tassinari v. Key W. Water Tours, L.C.,

                                                                       6 480 F. Supp. 2d 1318, 1325 (S.D. Fla. 2007) (“[S]tand-alone claims for negligent

                                                                       7 infliction of emotional distress require a physical manifestation of emotional

                                                                       8 injury.”).   Courts impose this physical-harm requirement because it “furnishes a
                                                                       9 ‘guarantee of genuineness’ to the fact-finder, thus limiting the prospects for a flood

                                                                      10 of fraudulent claims.” Williams v. Carnival Cruise Lines, Inc., 907 F. Supp. 403,
MALTZMAN & PARTNERS




                                                                      11 407 (S.D. Fla. 1995); see also Tassinari, 480 F. Supp. 2d at 1325 (S.D. Fla. 2007)
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 (citing “the beneficial public policy of placing an objective and easily applied
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 restriction on frivolous claims”).
                                   ENCINITAS, CA 92024




                                                                      14         While several Plaintiffs allege various physical “symptoms” alongside
                                                                      15 descriptions of their alleged exposure (e.g., SAC ¶ 48), they do not allege that

                                                                      16 Defendant’s conduct, or even the fear of contracting COVID-19 more generally,

                                                                      17 was the cause of those manifestations, as their claim for negligence requires. They

                                                                      18 instead state only that their distress and manifestations “relate directly” to their

                                                                      19 exposure. (Id.) But causation requires more than a mere relationship between

                                                                      20 conduct and harm. See, e.g., Benefiel v. Exxon Corp., 959 F.2d 805, 807 (9th Cir.

                                                                      21 1992) (“uniformly accepted principles of tort law … require a plaintiff to prove

                                                                      22 more than that the defendant’s action triggered a series of other events that led to the

                                                                      23 alleged injury”). Fear of COVID-19 is ubiquitous; if plaintiffs in fear-of-disease

                                                                      24 cases were not required to plausibly allege real causal links between a business’s

                                                                      25 conduct and their injuries, there would be truly no limit to the range of entities that

                                                                      26 could be liable. Thus, even if Plaintiffs were in the category of individuals who
                                                                      27 could recover under Metro-North, their claims would still be precluded because they

                                                                      28 have not alleged any physical manifestation of their distress caused by Defendant’s

                                                                                                                    10
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 15 of 20 Page ID #:328




                                                                       1 conduct.

                                                                       2      D. Plaintiffs’ Nuisance Claim Fails
                                                                       3         Plaintiffs attempt to make out a claim for private nuisance by alleging
                                                                       4 interference with their purported “property.” (SAC ¶¶ 87-88); see Shell Offshore

                                                                       5 Inc. v. Greenpeace, Inc., 2012 WL 1931537, at *7 (D. Alaska May 29, 2012). But

                                                                       6 “[f]ederal courts in admiralty have not yet expressly recognized a private nuisance

                                                                       7 cause of action, presumably due to the requirement that there be an unreasonable

                                                                       8 interference with a land or real property interest.” Shell, 2012 WL 1931537, at *7.

                                                                       9         Even if a cause of action existed under maritime law, an element of any
                                                                      10 private nuisance claim is that the defendant interfered with property in which the
MALTZMAN & PARTNERS




                                                                      11 plaintiffs had a concrete proprietary or possessory interest. Restatement (Second) of
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Torts ¶ 821E; see, e.g., Alisu Investments, Ltd. v. TriMas Corp., 2019 WL 856396,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 at *10 (C.D. Cal. Jan. 16, 2019) (California law). While Plaintiffs make a passing,
                                   ENCINITAS, CA 92024




                                                                      14 conclusory allegation regarding “property which plaintiffs had a right to use and/or

                                                                      15 occupy,” they do not attempt to identify any actual property interest. (SAC ¶ 87.)

                                                                      16 Any such allegation is inherently implausible because all the alleged events took

                                                                      17 place while Plaintiffs “were passengers aboard the Grand Princess,” a cruise ship

                                                                      18 that Plaintiffs allege was “[a]t all times hereto … owned and operated” by

                                                                      19 Defendant. (Id. at ¶ 35.)

                                                                      20         And even assuming that Plaintiffs had a cause of action in theory (which they
                                                                      21 do not), Plaintiffs would still be barred from recovery because of the nature of their

                                                                      22 claimed injuries. Plaintiffs admit that none of them contracted COVID-19 (id. at ¶

                                                                      23 43); the sole injuries that Plaintiffs allege are those arising from the purported “risk

                                                                      24 of immediate physical injury” (id. at ¶ 78). All of their claims—including their

                                                                      25 nuisance claim—are therefore foreclosed by Metro-North’s categorical rule; supra

                                                                      26 section III.B. Again, Metro-North’s rule governs all species of tort claims seeking
                                                                      27 recovery based on a fear of contracting a disease, whether or not styled as claims of

                                                                      28 “negligent infliction of emotional distress.” See Smith, 236 F.3d at 1171 (Metro-

                                                                                                                    11
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 16 of 20 Page ID #:329




                                                                       1 North and Gottshall “focused on whether emotional injuries were generally

                                                                       2 compensable under FELA, rather than upon the specific cause of action”);

                                                                       3 Goodrich, 654 F.3d at 199 (affirming dismissal of IIED claim where no allegation

                                                                       4 that plaintiff was in zone of danger).2

                                                                       5       E. Plaintiffs Allege an Incorrect Standard of Care
                                                                       6          “Maritime law requires a cruise ship ‘to exercise reasonable care under the
                                                                       7 circumstances of each case.’” Casorio v. Princess Cruise Lines, Ltd., 677 Fed.

                                                                       8 Appx. 361, 362 (9th Cir. 2017) (citing Chan v. Soc'y Expeditions, Inc., 123 F.3d

                                                                       9 1287, 1290 (9th Cir. 1997) ); see also, e.g., Everett v. Carnival Cruise Lines, 912

                                                                      10 F.2d 1355, 1358 (11th Cir. 1990) (“the benchmark against which a shipowner’s

                                                                      11 behavior must be measured is ordinary reasonable care under the circumstances”).
MALTZMAN & PARTNERS
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 “To require more would be to impose a higher burden on common carriers than
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 California law requires.” Casorio, 677 Fed. Appx. at 362. The uniformly accepted
                                   ENCINITAS, CA 92024




                                                                      14 maritime duty of reasonable care precludes Plaintiffs’ attempt to hold Princess to a

                                                                      15 higher “common carrier” standard of care. SAC ¶ 74; see Thompson, 174 F. Supp.

                                                                      16 3d at 1342. Plaintiffs’ allegations based on an improper heightened standard of care

                                                                      17 should be dismissed with prejudice because they fail as a matter of law. Stires v.

                                                                      18 Carnival Corp., 243 F. Supp. 2d 1313, 1318 (M.D. Fla. 2002) (dismissing

                                                                      19 negligence claim because plaintiff alleged improper heightened standard of care

                                                                      20 instead of alleging “reasonable care under the circumstances”); Hesterly v. Royal

                                                                      21 Caribbean Cruises, Ltd., 515 F. Supp. 2d 1278, 1283 (S.D. Fla. 2007) (same).

                                                                      22       F. Plaintiff’s Loss of Consortium Claim is Foreclosed as a Matter of Law
                                                                                  and Should be Dismissed or Stricken
                                                                      23

                                                                      24          The Ninth Circuit has held that “loss of consortium and loss of society

                                                                      25
                                                                           2
                                                                           Plaintiffs have previously acknowledged that their nuisance claim is insufficient. Their
                                                                      26
                                                                         opposition to Princess’s motion to dismiss the First Amended Complaint, which raised the exact
                                                                      27 same nuisance claim (Dkt. 34 ¶¶ 52-57), did “not contest the grounds presented for dismissal of
                                                                         their nuisance claim and admit[te]d that dismissal of that claim is appropriate for the reasons
                                                                      28 spelled out in the motion to dismiss” (Dkt. 40 at 8 n.1).

                                                                                                                        12
                                                                           DEFENDANT’S MOTION TO DISMISS                                         2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 17 of 20 Page ID #:330




                                                                       1 damages are not available … under general maritime law” for “the dependents of a

                                                                       2 passenger injured in an accident at sea.” Chan v. Soc'y Expeditions, Inc., 39 F.3d

                                                                       3 1398, 1408 (9th Cir. 1994) (affirming dismissal of claims). Plaintiff Aurora Kirby’s

                                                                       4 claim for “loss of consortium” based on her husband’s alleged contraction of the

                                                                       5 illness (SAC ¶ 71) is thus foreclosed as a matter of law and should be dismissed

                                                                       6 under Rule 12(b)(6) or stricken under Rule 12(f).

                                                                       7      G. Plaintiffs’ Claims for Punitive Damages are Foreclosed as a Matter of
                                                                       8
                                                                                 Law and Should be Dismissed or Stricken

                                                                       9         Finally, even if Plaintiffs’ claims could go forward on the merits, Plaintiffs’
                                                                      10 claims for punitive damages are foreclosed as a matter of law and should therefore
MALTZMAN & PARTNERS




                                                                      11 be dismissed under Rule 12(b)(6) or stricken under Rule 12(f).
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12         The Supreme Court has recently clarified several important limitations on the
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 availability of punitive damages in maritime cases, all of which make clear that
                                   ENCINITAS, CA 92024




                                                                      14 punitive damages are unavailable in cases alleging only emotional distress—at least

                                                                      15 where that distress is not intentionally inflicted. In The Dutra Group v. Batterton,

                                                                      16 139 S. Ct. 2275 (2019), the Supreme Court set forth a framework for deciding when

                                                                      17 punitive damages are available under general maritime law, and then applied that

                                                                      18 framework to hold that punitive damages are unavailable in claims for

                                                                      19 unseaworthiness. First, where there is no federal statute authorizing punitive

                                                                      20 damages, courts must determine “whether punitive damages have traditionally been

                                                                      21 awarded” in the category of case at issue. Id. at 2283. If they are not, then the

                                                                      22 imposition of punitive damages is precluded. See Dunn v. Hatch, 792 F. App’x 449,

                                                                      23 451 (9th Cir. 2019) (Batterton “held that punitive damages cannot be recovered on

                                                                      24 claims in admiralty where there is no historical basis for allowing such damages”).

                                                                      25 If the imposition of punitive damages would create “bizarre disparities in the law,”

                                                                      26 that further counsels against their availability. Batterton, 139 S. Ct. at 2287. And in
                                                                      27 determining whether to permit punitive damages, courts must proceed “cautiously in

                                                                      28 light of Congress’s persistent pursuit of uniformity in the exercise of admiralty

                                                                                                                    13
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 18 of 20 Page ID #:331




                                                                       1 jurisdiction.” Id. at 2278 (Miles v. Apex Marine Corp., 498 U.S. 19, 27 (1986)).

                                                                       2         Under this framework, Plaintiffs cannot recover punitive damages. While the
                                                                       3 Ninth Circuit has occasionally upheld the imposition of punitive damages for certain

                                                                       4 claims under general maritime law, see Churchill v. F/V Fjord, 892 F.2d 763, 772

                                                                       5 (9th Cir. 1998), Defendant is aware of no binding precedent supporting the

                                                                       6 imposition of punitive damages for negligently (even grossly negligently) inflicted

                                                                       7 emotional distress. To the contrary, any “tradition” of punitive damages in maritime

                                                                       8 cases is limited to cases where the defendant’s conduct is truly “outrageous”—cases

                                                                       9 of “enormity or deplorable behavior.” Dunn, 792 F. App’x at 452. And some courts

                                                                      10 have held expressly that punitive damages are unavailable to “personal injury
MALTZMAN & PARTNERS




                                                                      11 claimants … except in exceptional circumstances such as willful failure to furnish
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 maintenance and cure to a seaman (who are viewed as special wards of the court
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 requiring additional protection), intentional denial of a vessel owner to furnish a
                                   ENCINITAS, CA 92024




                                                                      14 seaworthy vessel to a seaman, and in those very rare situations of intentional

                                                                      15 wrongdoing.” In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept.

                                                                      16 22, 1993, 121 F.3d 1421, 1429 (11th Cir. 1997). Recent decisions from the Eleventh

                                                                      17 Circuit, home to much cruise ship litigation, confirm that punitive damages are not

                                                                      18 available in passenger personal injury cases. Eslinger v. Celebrity Cruises, Inc., 772

                                                                      19 Fed. Appx. 872, 872 (11th Cir. 2019); Simmons v Royal Caribbean Cruises, Ltd.,

                                                                      20 423 F. Supp.3d. 1350 (S.D. Fla 2019) (there is no historical justification for punitive

                                                                      21 damages in cruise passenger negligence cases). As in Batterton, the absence of case

                                                                      22 law supporting the availability of punitive damages in suits for negligently inflicted

                                                                      23 emotional distress “is practically dispositive.” 139 S. Ct. at 2284.

                                                                      24         But even if the history of punitive damages under maritime law were more
                                                                      25 equivocal (which it is not), the imposition of punitive damages here would create the

                                                                      26 same “bizarre disparit[y] in the law” that demanded foreclosure of punitive damages
                                                                      27 in Batterton. The Court there noted that, if punitives were permitted for

                                                                      28 unseaworthiness claims, “a mariner could make a claim for punitive damages if he

                                                                                                                    14
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 19 of 20 Page ID #:332




                                                                       1 was injured onboard a ship, but,” because of the Court’s prior decision in Miles, “his

                                                                       2 estate would lose the right to seek punitive damages if he died from his injuries.”

                                                                       3 139 S. Ct. at 2287 (emphasis added). The same disjoint would occur here, as the

                                                                       4 Death on the High Seas Act (DOHSA) expressly forbids the imposition of punitive

                                                                       5 damages for deaths caused by incidents more than three miles offshore. See 46

                                                                       6 U.S.C. § 30303 (allowing damages only for “pecuniary loss”); Batterton, 139 S. Ct.

                                                                       7 at 2285 n.8. Under Plaintiffs’ theory, passengers alleging exposure to a disease on

                                                                       8 the high seas can freely recover punitive damages if they never contracted the

                                                                       9 disease, and yet, if those same passengers died from the disease, DOHSA would bar

                                                                      10 their claim for punitive damages. To avoid that arbitrary differential treatment, and
MALTZMAN & PARTNERS




                                                                      11 to properly “pursue the policy expressed in congressional enactments” like DOHSA,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 punitive damages must be foreclosed. Id. at 2281.
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13          The policies that drive strict application of the zone of danger test in
                                   ENCINITAS, CA 92024




                                                                      14 emotional distress cases, see supra section III.B, further cement that punitive

                                                                      15 damages cannot be available in cases involving emotional distress based on alleged

                                                                      16 disease exposure. To the extent that liability alone did not create the “infinite and

                                                                      17 unpredictable liability,” Ayers, 538 U.S. at 146, the “stark unpredictability of

                                                                      18 punitive awards,” Exxon Shipping Co. v. Baker, 554 U.S. 471, 499 (2008), would

                                                                      19 make that threat an unavoidable reality. The mere suggestion that a plaintiff might

                                                                      20 be entitled to recover punitive damages will only further the flood of litigation that

                                                                      21 the Supreme Court has so clearly warned against in fear of disease cases. The open-

                                                                      22 ended threat of punitive damages would hobble “maritime commerce”—the

                                                                      23 “fundamental interest served by federal maritime jurisdiction.” Batterton, 139 S. Ct.

                                                                      24 at 2287.3

                                                                      25 / / /

                                                                      26
                                                                           Even if punitive damages were available, the Supreme Court has held that “under maritime law,
                                                                           3

                                                                      27 the maximum ratio of punitive damages to compensatory damages is 1-1.” Exxon Valdez v. Exxon
                                                                         Mobil, 568 F.3d 1077, 1079 (9th Cir. 2009). If this Court does not dismiss or strike the request for
                                                                      28 punitive damages altogether, the Court should limit Plaintiffs’ damages accordingly.

                                                                                                                          15
                                                                           DEFENDANT’S MOTION TO DISMISS                                             2:20-CV-03788-RGK-SK
                                                      Case 2:20-cv-03788-RGK-SK Document 46-1 Filed 08/18/20 Page 20 of 20 Page ID #:333




                                                                       1 IV.     CONCLUSION
                                                                       2         For the foregoing reasons, Defendant requests that the Court grant its Motion
                                                                       3 and dismiss this case with prejudice.

                                                                       4

                                                                       5

                                                                       6 DATED: August 18, 2020                  MALTZMAN & PARTNERS
                                                                       7
                                                                                                           By:   s/ Jeffrey B. Maltzman
                                                                       8                                         Jeffrey B. Maltzman
                                                                       9                                         Rafaela P. Castells
                                                                                                                 Edgar R. Nield
                                                                      10                                         Gabrielle De Santis Nield
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12                                         ARNOLD & PORTER
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13                                         KAYE SCHOLER LLP
                                   ENCINITAS, CA 92024




                                                                      14                                         Jonathan W. Hughes (SBN: 186829)
                                                                      15                                         Three Embarcadero Center, 10th Floor
                                                                                                                 San Francisco, CA 94111
                                                                      16                                         Telephone: (415) 471-3100
                                                                      17                                         Facsimile: (415) 471-3400
                                                                                                                 jonathan.hughes@arnoldporter.com
                                                                      18

                                                                      19                                         David J. Weiner (SBN: 219753)
                                                                                                                 601 Massachusetts Avenue, N.W.
                                                                      20                                         Washington, DC 20003
                                                                      21                                         Telephone: (202) 942-5000
                                                                                                                 Facsimile: (202) 942-5999
                                                                      22                                         david.weiner@arnoldporter.com
                                                                      23
                                                                                                                 Attorneys for Defendant
                                                                      24                                         Princess Cruise Lines Ltd.
                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                   16
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-03788-RGK-SK
